Electronically Filed
                                                    Supreme Court
                                                    SCAP-14-0001363
                                                    22-JUN-2017
                                                    11:34 AM




                            SCAP-14-0001363

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           MICHAEL PATRICK O’GRADY, individually; and
                 LEILONI O’GRADY, individually,
                     Plaintiffs-Appellants,

                                  vs.

                      STATE OF HAWAIʻI and
         STATE OF HAWAIʻI DEPARTMENT OF TRANSPORTATION,
                     Defendants-Appellees,

                                  and

        THE COUNTY OF HAWAIʻI; HAWAIIAN ELECTRIC COMPANY;
       HAWAIIAN ELECTRIC LIGHT COMPANY; HAWAIIAN ELECTRIC
               INDUSTRIES, INC.; HULU LOLO, INC.;
                   and DOES 1—100, inclusive,
                           Defendants.


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
             (CAAP-14-0001363; CIV. NO. 07-01-0372)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed June 7, 2017, is corrected as follows:

          1. On page 41, delete “has immunity from claims” and

replace with “is liable”;
           2. On page 45, delete “has immunity from claims” and

replace with “is liable”;

           3. On page 39, footnote 19, delete in two instances

the word “Hawai#i” that precedes “State Tort Liability Act”.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawai#i, June 22, 2017.

                                 /s/ Richard W. Pollack
                                 Associate Justice